Citation Nr: 0006145	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John W. Fuhrman, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in January 1957.  By rating action 
dated in January 1957 the Department of Veterans Affairs (VA) 
Regional Office, Milwaukee, Wisconsin, denied entitlement to 
service connection for the cause of the veteran's death.  In 
September 1960 a claim for service connection for the cause 
of the veteran's death was again submitted on behalf of the 
appellant. The basis for the claim was that the veteran's 
death from leukemia had resulted from radiation exposure in 
service.  In a December 1960 rating action the claim was 
again denied by the regional office.  The appellant appealed 
from that decision and in September 1961 the Board of 
Veterans' Appeals (Board) affirmed the decision.  

In July 1986 the appellant again submitted additional 
information for the purpose of reopening her claim.  In a 
January 1987 rating action the claim was again denied by the 
regional office.  The appellant appealed from that decision.  
In October 1990 the Board again denied entitlement to service 
connection for the cause of the veteran's death.  In April 
1997 the appellant again submitted information in order to 
reopen her claim.  In a May 1997 rating action the regional 
office held that the additional evidence was not new and 
material and was insufficient to reopen the claim.  The 
appellant appealed from that decision.  In June 1997 the 
appellant testified at a hearing at the regional office 
before a hearing officer.  In March 1998 the regional office 
held that the additional evidence was new and material.  
Service connection for the cause of the veteran's death was 
denied on the merits.  The case was before the Board in 
September 1998 when it was remanded to the regional office 
for a clarification of the appellant's representative.  That 
matter was accomplished and the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The veteran died in January 1957 at age 32 due to 
complications from acute granulocytic leukemia.

3.  Leukemia was not present either during the veteran's 
period of active military service or for many years following 
his release from active duty.

4.  The veteran was not exposed to ionizing radiation during 
active service.  

5.  The evidence does not establish that a plausible claim 
has been presented to show that the veteran's fatal leukemia 
was caused by exposure to radiation during service.


CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated during the 
veteran's active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death, and the claim is not well grounded.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991). That is, "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet. App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required. Id.

The appellant contends that the cause of the veteran's death, 
leukemia, stemmed from his in- service exposure to ionizing 
radiation. The veteran died in January 1957, due to 
complications from granulocytic leukemia.  

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999). The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (1999).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death. 38 C.F.R. § 3.312(c) (1999). It 
is not sufficient to show that the service-connected 
disability casually shared in producing death, rather a 
causal connection must be shown. Id.

At the time of his death, the veteran had established service 
connection for malaria, rated noncompensable for many years.

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding leukemia.

The veteran was examined by the VA in January 1947 and 
leukemia was not shown.  Malaria was diagnosed by history 
only.

The veteran was hospitalized at a VA medical center from late 
December 1956 until the time of his death.

The hospital report reflects that his current illness began 
8 weeks prior to his admission at which time he noticed 
fatigability, easy bruising and dizziness.  He had gone to 
his physician who treated him for hypertension and anemia.  
That resulted in transient improvement.  Four weeks prior to 
his admission, he developed a cough, sore throat and earache.  
Two weeks prior to admission he developed epistaxis, bleeding 
from his gums and hematuria.  He was then admitted to 
St. Luke's Hospital 1 week prior to his admission to the VA 
facility.  At St. Luke's Hospital a bone marrow aspiration 
was done and a diagnosis was made of acute myelocytic 
leukemia.  Despite continued treatment at the VA hospital, 
the veteran died in early January 1957.  The final diagnosis 
was acute granulocytic leukemia.  It was indicated that an 
autopsy had been performed.

In September 1960 statements were received from a number of 
acquaintances of the veteran to the combined effect that 
prior to service the veteran had been physically healthy and 
that after his return from service he suffered frequent 
recurring attacks of malaria and lacked his former energy and 
stamina.  It was indicated that his appetite lagged and he 
often became nauseated.

There was also submitted a July 1960 statement by a dentist 
who indicated that he had known the veteran for many years 
and that the veteran had very good teeth prior to entering 
service.  He stated that after the veteran's return from 
service, his teeth seemed to offer no resistance to decaying.  
The only reason appeared to be lack of calcium or proper 
vitamins during service.

The appellant later provided a copy of a March 1947 
prescription for Folvron (Lederle) by a Dr. Biller.

In a June 1961 statement Saul E. Biller, M.D., indicated that 
his records from March 1947 were no longer available.  He 
stated that he recalled seeing the veteran at his office in 
1947.  He indicated that if the prescription showed that he 
prescribed Folvron (Lederle) at that time, it must have been 
for anemia.

In September 1986 the appellant provided copies of articles 
pertaining to the U.S.S. Highlands and U.S.S. Jefferson.

In January 1987 the Headquarters, United States Marine Corps, 
advised the regional office that its review of the veteran's 
service records failed to provide documentary evidence that 
he had been a member of the Occupation Force on Kyushu during 
his tour of duty in the Western Pacific Ocean area.  It was 
indicated that the veteran had sailed aboard the U.S.S. 
Jefferson from Pavuvu, Russell Islands, to Okinawa Shima, 
Ryukyu Islands, and he sailed aboard the U.S.S. Highlands 
from Okinawa Shima to the continental United States.  It was 
indicated that the veteran also served aboard the following 
vessels:  S.S. Searunner, U.S.S. President Hayes, S.S. George 
H. Flanders, U.S.S. Wayne, U.S.S. Brooks, S.S. Augustus 
Thomas, and the U.S.S. Mount Vernon.  It was stated that 
those vessels did not participate in post World War II 
occupation duty during the veteran's tours of duty aboard 
them.

During the course of a hearing conducted at the regional 
office in June 1987, the appellant indicated that she had met 
the veteran in March 1946 and they had been married in 1948.  
She indicated that the veteran had been a lineman during 
service and had laid wires.  She related that he was taking 
medication for anemia prior to their marriage.  She indicated 
that he had also had hypertension and a low blood count.  He 
had also complained of headaches during the period from 1946 
to 1948.  She related that he had had malaria the initial 
year he had been home and had it again some 6 or 7 years 
later.  She stated that he had bleeding gums.

In March 1988 the Headquarters, U. S. Marine Corps, provided 
extracts from muster rolls containing entries relating to the 
service of the veteran.  In June 1988 the Defense Nuclear 
Agency advised the regional office that a review of the 
veteran's service records failed to establish that he 
participated in the post World War II occupation of Hiroshima 
or Nagasaki, Japan.  A copy of the veteran's official pay 
account record was enclosed indicating that the veteran was a 
member of the 5th Marines.  It was stated that that unit did 
not participate in the occupation of Honshu or Kyushu during 
the veteran's tour of duty in the Pacific Ocean area.

The appellant later submitted statements from LeRoy Garber, 
Oliver G. Kelpine, and Clarence Dooley, former service 
associates of the veteran, dated in May 1988 indicating that 
they were on the U.S.S. Merryweather (APA 203), the same ship 
that the veteran was on one week after they debarked at 
Nagasaki, Japan, on September 23, 1945.  They indicated that 
records showed the veteran was on the ship one week later.  
They further indicated that records showed that the 
Merryweather had been at the bomb area prior to their 
embarking at Saipan on September 18, 1945.

The appellant again testified at a hearing at the regional 
office in April 1989.  She provided testimony that was 
essentially similar to that provided at the June 1987 
hearing.

In July 1989 the Defense Nuclear Agency advised the regional 
office that it had conducted a further exhaustive search of 
both the unit and personnel records relevant to the veteran's 
service from August through November 1945.  It was indicated 
that no new information had been discovered that would change 
the information previously furnished, which concluded that 
the veteran did not serve in the Nagasaki area.

It was indicated that muster rolls for the heavy antiaircraft 
group, 16th Antiaircraft Artillery Battalion (HAAG, 16th 
AAABN), indicated that the HAAG had departed Okinawa for the 
United States on October 22, 1945, aboard the 
U.S.S. Merryweather.  The possibility had been explored that 
the U.S.S. Merryweather might have stopped at Nagasaki on her 
voyage from Okinawa to the United States.  It was indicated 
that the enclosed war diary of the U.S.S. Merryweather 
clearly showed that she steamed directly from Okinawa to 
San Diego, passing several ships in route, but making no 
stops.

It was further indicated that the veteran's personnel records 
reflected that, although assigned to the HAAG, 16th AAABN, he 
had sailed from Okinawa on the U.S.S. Highlands (APA 119) on 
October 15, 1945.  It was stated that the enclosed pages from 
the deck log of the U.S.S. Highlands verified that the ship 
steamed from Okinawa on October 15, 1945, destined for 
San Francisco.  The ship received diversion orders on 
October 23, 1945, while under way, to change course to 
San Diego.  Her route did not take her through waters 
contiguous to Nagasaki.

It was further indicated that in either likelihood, 
regardless of which ship carried the veteran, neither ship 
entered the area defined by PL 100-321 following departure 
from Okinawa.  It was indicated that consequently, it could 
only be reiterated that the veteran neither served ashore in, 
nor sailed through the Nagasaki area.

It was indicated that an additional research was conducted on 
the 1st Pioneer Battalion.  During August 1945 the 1st 
Pioneer Battalion was located on the Island of Okinawa.  
During September 1945 the muster rolls showed that that unit 
was on Okinawa with a considerable number of Marines being 
transferred to T'angku, China.  It was stated that the 15th 
Marines had been mentioned in an earlier conversation and 
that no Marine Corps unit with that numerical designation had 
been operating in the Pacific Theater during that timeframe.

It was further indicated that the possibility that the 
veteran might have been a member of a ship's Marine 
detachment was also considered in the research.  However, the 
personnel records pertaining to the veteran's assignments and 
the unit muster rolls were complete and clearly indicated 
when, where and with whom he served.  It was stated it could 
only be reiterated that he did not serve in the Nagasaki area 
during the post war occupation.  Each of the units to which 
he was joined was located on the Island of Okinawa, about 
500 miles from Kyushu Island where Nagasaki was located.

It was further stated that with regard to the statements 
offered by Dooley, Garber and Kelpine, those individuals were 
assigned to the 1st Battalion, 2nd Marines and were indeed 
were assigned duties in the Nagasaki area.  They arrived in 
Nagasaki aboard the U.S.S. Merryweather from Saipan on 
September 23, 1945.  It was stated that the presence of the 
ship in Nagasaki in September would have no bearing on the 
veteran's case since he would not have boarded the ship until 
late October in Okinawa.  It was noted that, as mentioned, 
the veteran's personnel records indicated that, in fact, he 
did not board the ship at all.  Muster rolls for the 1st 
Battalion, 2nd Marines included a Marine private with a name 
similar to that of the veteran.  It was indicated that it was 
conceivable that those individuals might be confusing the 
other individual with the veteran.

The Defense Nuclear Agency further indicated that it was 
enclosing a chronology of the veteran's service and of the 
units to which he was assigned for the period from August to 
November 1945.  The chronology summarized the veteran's 
assigned units, dates he was assigned and unit locations as 
well as the source documents.  It was indicated that what 
would appear to be conflicting information regarding his 
assignment to the 1st (provisional) Antiaircraft Artillery 
Group was, in fact, accurate.  The Heavy Antiaircraft 
Artillery Group of 16th Antiaircraft Artillery Battalion was 
a component of the 1st (provisional) Antiaircraft Artillery 
Group and would very likely have held administrative 
responsibility for the Marines assigned.

It was further indicated that while a question could be 
raised concerning the muster roll entry indicating the HAAG, 
16th AAABN, being embarked aboard the U.S.S. Merryweather, it 
was quite likely, due to the very large numbers of servicemen 
being transported stateside, that elements of the HAAG unit 
were assigned transportation on another ship at the last 
minute.  The embarkation slip in the veteran's personnel 
records indicating that he boarded and sailed on the 
U.S.S. Highlands would take precedence over the unit muster 
roll for determining his actual location, as a Marine's 
personnel record normally accompanied him.  The embarkation 
slip would have been affixed as he boarded the ship.

In June 1997 the appellant again testified at a hearing at 
the regional office.  She stated that the veteran's illness 
and symptoms began in about November 1945.  She reported that 
the symptoms included anemia, dizziness, high blood pressure, 
severe coughing and a high white blood cell count.  She 
stated that those symptoms continued until his death.

The regional office also received a number of documents 
including a copy of the autopsy protocol reflecting that the 
veteran's death was due to a cerebral hemorrhage due to 
granulocytic leukemia.  The documents also included a copy of 
the report of the veteran's VA hospitalization from December 
1956 until the time of his death in January 1957.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and leukemia becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The diseases listed in (d)(2) of this section shall be 
service-connected if they become manifest in a radiation-
exposed veteran as defined in paragraph (d)(3) of this 
section, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 of this part are also satisfied.  The 
diseases referred to in paragraph (d)(1) of this section 
include leukemia (other than chronic lymphocytic leukemia).  
38 C.F.R. § 3.309(d)(1)(2).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual while a member 
of a Reserve component of the Armed Forces during a period of 
active duty for training or inactive duty for training 
participated in a radiation risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

The term radiation risk activity means:  (a)  On site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  (b)  The occupation of Hiroshima or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  (c)  
Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States Occupation Forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; the veteran subsequently 
developed a radiogenic disease; and such disease initially 
became manifest within the period specified in paragraph 
(b)(5) of this section; before its adjudication the claim 
will be referred to the Undersecretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section.  If any of the foregoing three requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include various diseases including all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia.  
38 C.F.R. § 3.311(b)(2).

For the purpose of paragraph (b)(1) of this section leukemia 
may become manifest at any time after exposure.  38 C.F.R. 
§ 3.311(b)(5)(ii).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303 (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases. Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection. 
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
The cause of the veteran's death, leukemia, classified as 
granulocytic leukemia on his death certificate, is included 
in the list of diseases entitled to presumptive service 
connection related to exposure to radiation under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  In addition, granulocytic 
leukemia is deemed a radiogenic disease under the recently 
amended provisions of 38 C.F.R. § 3.311. 

Leukemia may be presumed a service- connected disability, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent within one year from the veteran's 
separation from active service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. § 3.307, 3.309 
(1999).

In this case, the veteran's service medical records do not 
reflect the presence of leukemia.  That condition was not 
shown when he was examined by the VA in January 1947.  
Leukemia was initially medically demonstrated in 1956, many 
years following the veteran's separation from military 
service.  Thus, service connection for the veteran's fatal 
leukemia would not be warranted either on a direct basis or 
on the basis of having become manifest to the required degree 
within one year following the veteran's separation from 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Another question for 
consideration is whether the veteran's service-connected 
malaria contributed to his death.  In this regard, as noted 
previously, the malaria had been evaluated as noncompensable 
for many years prior to the veteran's death.  There is no 
indication that the malaria resulted in debilitation or 
otherwise hastened the veteran's death.  Accordingly, under 
the circumstances, it follows that entitlement to service 
connection for the cause of the veteran's death would not be 
in order.  Further, there is no medical evidence indicating 
any relationship between the veteran's service-connected 
malaria which had been evaluated as noncompensable for many 
years and the fatal leukemia.  Thus, service connection would 
not be warranted for the leukemia as secondary to the 
veteran's service-connected disability.  38 C.F.R. 
§ 3.310(a).

Upon review of the entire record, there is no evidence of 
leukemia, until many years after service.  Moreover, there is 
no competent medical evidence which establishes a nexus 
between the veteran's leukemia and his active service.  In 
the present case, the lay statements constitute the only 
evidence that might be taken to suggest a causal 
relationship, or nexus, between the veteran's cause of death 
and active service. However, these lay statements, are 
insufficient to well ground the claim for service connection. 
Grottveitt, 5 Vet. App. at 93.  These individuals are deemed 
competent to describe the veteran's symptoms during his 
lifetime and prior to his death, but not to make a medical 
diagnosis or conclusion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the Board finds that the record is devoid 
of any probative evidence which links chronic lymphocytic 
leukemia to active service.  

It has been contended that the veteran was in Japan, was 
exposed to atomic radiation and later contracted leukemia 
from the exposure and died.  In this regard, the appellant 
has submitted excerpts from publications regarding two of the 
ships on which the veteran was assigned, the U.S.S. Highlands 
and U.S.S. Jefferson indicating that both ships were in Japan 
in 1945 following the Japanese surrender.  There have also 
been submitted May 1988 statements by three former service 
associates of the veteran, Clarence Dooley, Oliver Kelpine 
and Leroy Garber indicating that they were on the 
U.S.S. Merryweather, the same ship that the veteran was on 
one week after they debarked at Nagasaki, Japan, in September 
1945.  There were also submitted statements from several 
acquaintances of the veteran to the combined effect that 
prior to service he was in good physical health and that 
after he returned from service he lacked energy and stamina 
and had difficulties with his appetite and nausea.  However, 
in January 1987 the Headquarters of the United States Marine 
Corps indicated that a review of the veteran's service 
records failed to provide documentary evidence that he had 
been a member of the Occupation Force on Kyushu Island during 
his tour of duty in the Western Pacific Ocean area.  It was 
indicated that he had sailed aboard the U.S.S. Jefferson from 
Pavuvu, Russell Islands, to Okinawa, Shima, Ryukyu Islands 
and sailed aboard the U.S.S. Highlands from Okinawa Shima to 
the continental United States.  It was noted that he had 
served aboard the following vessels:  S.S. Searunner, 
U.S.S. President Hayes, S.S. George H. Flanders, 
U.S.S. Wayne, U.S.S. Brooks, S.S. Augustus Thomas and the 
U.S.S. Mount Vernon and that those vessels did not 
participate in post World War II occupation duty during the 
veteran's tours of duty aboard them.  

In June 1988 the Defense Nuclear Agency advised the regional 
office that review of the veteran's service records failed to 
establish that he participated in the post World War II 
occupation of Hiroshima or Nagasaki, Japan.  It was indicated 
that the veteran's official pay account record showed that he 
was a member of the 5th Marines and that that unit did not 
participate in the occupation of Honshu or Kyushu during the 
veteran's tour of duty in the Pacific Ocean area.  In July 
1989 the Defense Nuclear Agency again advised that it had 
conducted a further exhaustive search of both the unit and 
personnel records relevant to the veteran's service from 
August through November 1945 and that no additional 
information had been discovered which would change the 
information previously furnished that concluded that the 
veteran did not serve in the Nagasaki area.  The Board 
accordingly concludes that the evidence is insufficient to 
establish that the veteran was exposed to ionizing radiation 
during service.  There is no showing of inservice exposure to 
radiation.  Thus, service connection for the veteran's fatal 
leukemia on the basis of radiation exposure during service 
would not be warranted.  38 C.F.R. §§ 3.307, 3.309, 3.311.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

